 

Exhibit 10.16(b)

 

HORACE MANN SERVICE CORPORATION

EXECUTIVE SEVERANCE PLAN

 

SCHEDULE A PARTICIPANTS

 

NAME OR TITLE EFFECTIVE DATE
OF
PARTICIPATION*   TIER I PARTICIPANTS President and CEO-Elect May 16, 2013    
TIER II PARTICIPANTS EVP and CFO June 1, 2012** EVP and Chief Marketing Officer
June 1, 2012** EVP, Property and Casualty June 1, 2012** EVP, Annuity, Life,
Group March 15, 2012

 

* Subject to acceptance within 30 days of the effective date of participation

** Designates an individual who, as of the Effective Date of Participation, is
covered by a Severance Agreement, as defined in Section 4.3(c)(i) of the Plan.

 

Last updated: May 16, 2013

 

 

 